Name: Council Implementing Decision 2013/73/CFSP of 31Ã January 2013 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: international security;  criminal law;  Asia and Oceania;  international affairs;  international trade
 Date Published: 2013-02-01

 1.2.2013 EN Official Journal of the European Union L 32/21 COUNCIL IMPLEMENTING DECISION 2013/73/CFSP of 31 January 2013 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 19 and 28 December 2012 and on 15 January 2013, the United Nations Security Council Committee, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 31 January 2013. For the Council The President C. ASHTON (1) OJ L 199, 2.8.2011, p. 57. ANNEX I. The entry in the list set out in the Annex to Decision 2011/486/CFSP for the person below shall be replaced by the entry set out below. A. Individuals associated with the Taliban Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-1979. Place of birth: Miramshah, North Waziristan, Pakistan. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. (d) Reportedly deceased in late August 2012. Date of UN designation:11.5.2011. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Badruddin Haqqani is the operational commander for the Haqqani Network, a Taliban-affiliated group of militants that operates from North Waziristan Agency in the Federally Administered Tribal Areas of Pakistan. The Haqqani Network has been at the forefront of insurgent activity in Afghanistan, responsible for many high-profile attacks. The Haqqani Network's leadership consists of the three eldest sons of its founder Jalaluddin Haqqani, who joined Mullah Mohammed Omar's Taliban regime in the mid-1990s. Badruddin is the son of Jalaluddin and brother to Nasiruddin Haqqani and Sirajuddin Haqqani, as well as nephew of Mohammad Ibrahim Omari and Khalil Ahmed Haqqani. Badruddin helps lead Taliban associated insurgents and foreign fighters in attacks against targets in south-eastern Afghanistan. Badruddin sits on the Miram Shah shura of the Taliban, which has authority over Haqqani Network activities. Badruddin is assumed to be one of the most important military leaders and planners of suicide attacks within the Haqqani Network which commands about 1 000 fighters. The Haqqani Network is responsible for a large number of the attacks that have occurred in eastern Afghanistan and in Kabul. Badruddin is deemed to be directly involved in attacks against foreign and Afghan forces as well as against civilians; he cooperates closely with other terrorist organizations such as Al-Qaida and the Islamic Movement of Uzbekistan. Badruddin is also believed to be in charge of kidnappings for the Haqqani Network. He has been responsible for the kidnapping of numerous Afghans and foreign nationals in the Afghanistan-Pakistan border region. II. The entries in the list set out in the Annex to Decision 2011/486/CFSP for the persons below shall be deleted. A. Individuals associated with the Taliban 1. Abdul Razaq Ekhtiyar Mohammad. 2. Zabihullah Hamidi (alias Taj Mir). 3. Abdul Wahab Abdul Ghafar (alias Abdul Wahab).